t c memo united_states tax_court andrea m eichler petitioner v commissioner of internal revenue respondent docket no 1881-16l filed date edgar a darden for petitioner halvor r melom and katherine h ankeny for respondent memorandum findings_of_fact and opinion goeke judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of respondent’s determination sustaining a final notice_of_intent_to_levy with respect to a_trust fund recovery penalty under sec_6672 the internal_revenue_service irs initiated the collection action with respect to unpaid employment_taxes of dollar_figure for the quarterly tax period ending date date quarter for unicredit america inc unicredit the issue for decision is whether the settlement officer abused her discretion in sustaining the proposed levy against petitioner we hold that she did not abuse her discretion findings_of_fact the parties filed a stipulation of facts which is incorporated herein by this reference at the time of the petition petitioner resided in pennsylvania petitioner was the treasurer of unicredit during the tax quarter at issue on date respondent issued letter trust funds recovery penalty letter to petitioner notifying her that respondent had determined that she was liable for the sec_6672 penalty at issue petitioner filed a protest with the irs appeals_office see sec_6672 appeals officer bridget dunmore was assigned to petitioner’s case ms dunmore held a conference with petitioner on date during the conference ms 1unless otherwise indicated all section references are to the internal_revenue_code in effect for all relevant times all amounts are rounded to the nearest dollar dunmore offered to settle petitioner’s liability for dollar_figure of the penalty petitioner declined the offer ms dunmore discussed the merits of petitioner’s liability for the penalty including the definitions of willfulness and responsibility under sec_6672 and advised petitioner that she appeared to meet the definitions see sec_6672 imposing a penalty against persons who are required but willfully fail to collect account for and pay over employee income and employment_taxes so-called responsible persons petitioner said that she felt targeted by the irs because her family was well known in the community before the conference ms dunmore had reviewed the administrative record that included information from the revenue_officer assigned to petitioner’s case and performed research on the integrated data retrieval system idrs after the conference she again performed research on the idrs and conducted internet research on two occasions after the appeals_conference later the same day as the conference and again three days later ms dunmore called petitioner and advised her to concede the penalty in its entirety the two discussed the previous settlement offer of dollar_figure which petitioner then wanted to accept ms dunmore stated that the offer was no longer available on or around date ms dunmore closed the conference and sustained the penalty during the appeals_conference petitioner stated that she was employed fulltime by creditron financial corp creditron as its human resources supervisor and was a corporate officer ms dunmore understood that unicredit and creditron were owned by petitioner’s family petitioner’s parents owned creditron and her brothers owned unicredit according to ms dunmore petitioner asserted that she agreed to serve as unicredit’s treasurer as a favor to her brothers creditron prepared payroll_taxes and other financial documents for unicredit from march through date petitioner endorsed several checks for payments to unicredit’s creditors she signed unicredit’s form_941 employer’s quarterly federal tax_return for the date quarter petitioner did not receive any compensation from unicredit on the basis of these facts ms dunmore concluded that petitioner was liable for the penalty on date respondent issued letter final notice--notice of intent to levy and notice of your right to a hearing to petitioner for the sec_6672 penalty petitioner timely requested a cdp hearing using form request for a collection_due_process or equivalent_hearing she did not request a collection alternative at that time in letters attached to form petitioner asserted that she had disputed her liability for the penalty during the appeals conference and accused ms dunmore of ex_parte communications with the revenue_officer the cdp hearing was assigned to appeals settlement officer linda spano ms spano reviewed the idrs transcripts and verified that the penalty was properly assessed the notice_and_demand were timely a balance was due and the legal and administrative requirements for a levy were met she noted that petitioner had had an appeals_conference and the appeals officer had sustained the penalty ms spano scheduled a cdp hearing by teleconference which was postponed at petitioner’s request ms spano notified petitioner by letter that she could not dispute her liability for the penalty because the merits of her liability for the penalty had previously been considered by appeals on date ms spano held a cdp hearing with petitioner’s representative edgar darden who also represents petitioner before this court during the conference ms spano again explained that petitioner could not raise the merits of her liability for the penalty because she had had a previous opportunity to dispute the liability during the appeals hearing mr darden informed ms spano that petitioner wanted to have her account marked uncollectible he also stated that ms dunmore had had improper ex_parte communications with the revenue_officer ms spano set a deadline of november days after the settlement conference for petitioner to provide a form 433-a collection information statement for wage earners and self- employed individuals with supporting documentation for ms spano to determine whether petitioner qualified for currently not collectible status she advised mr darden that she would make a decision at that time with available information if petitioner had not submitted the requested information petitioner did not submit the requested financial information by the deadline on date ms spano made a note in the file that the requested information had not been received she determined to sustain the levy on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy petitioner did not attend the trial on date her attorney requested the court to continue the trial at a later date to hear petitioner’s testimony relating to the alleged ex_parte communications the court set a continued trial for date which petitioner requested be canceled opinion this collection review proceeding was initiated pursuant to sec_6330 for review of the proposed levy to collect the sec_6672 penalty no levy may be made on any property or right to property of any person unless the secretary has notified the person in writing of the right to a hearing before the levy is made sec_6330 a taxpayer who receives a prelevy notice has a right to a hearing before an impartial officer_or_employee of the appeals_office sec_6330 at the cdp hearing the taxpayer may raise any relevant issue including challenges to the appropriateness of the collection action sec_6330 the court has jurisdiction to review the appeals officer’s determination to sustain the collection action sec_6330 at the cdp hearing the secretary has authority to compromise any civil case arising under the internal revenue laws on three grounds doubt as to liability doubt as to collectibility and promotion of effective tax_administration sec_7122 sec_301_7122-1 proced admin regs where the merits of the underlying liability were at issue in the cdp hearing the court will review the matter de novo 115_tc_35 a taxpayer may challenge the existence or amount of the underlying liability in a cdp hearing only where he did not receive a notice_of_deficiency or otherwise have a prior opportunity to contest that liability sec_6330 see also 114_tc_604 a conference with appeals either before or after the assessment of the penalty is such an opportunity 132_tc_301 128_tc_48 sec_301_6330-1 q a-e2 proced admin regs where the underlying tax_liability was not at issue the court will review the commissioner’s determination for abuse_of_discretion 114_tc_176 abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 112_tc_19 petitioner raised the merits of her liability for the trust fund recovery penalty during her appeals_conference with ms dunmore and ms dunmore considered the issue the record establishes that petitioner thus had a prior opportunity to dispute her liability for the penalty during the appeals_conference petitioner meaningfully participated in the conference she attended the conference and had the opportunity to present her case see sec_6330 consequently petitioner could not challenge her liability for the penalty at the cdp hearing before the settlement officer see sec_6330 a accordingly we review the settlement officer’s determination to sustain the levy for abuse_of_discretion petitioner alleged that the appeals officer engaged in impermissible ex_parte communications with the revenue_officer assigned to petitioner’s case she made these allegations in letters attached to her request for a cdp hearing and her representative reiterated the allegations at the cdp hearing petitioner argues that as a result of the ex_parte communications she should not be precluded from challenging the underlying liability at the cdp hearing there is no evidence in the administrative record or presented at trial of impermissible ex_parte communications at trial ms dunmore denied that she engaged in any ex_parte communications and we find her to be credible petitioner did not appear at trial she requested a continued trial session which we granted to give her an opportunity to provide evidence of the alleged ex_parte communications she then requested that we cancel that trial session in the irs restructuring and reform act of publaw_105_206 sec_112 stat pincite congress directed the commissioner to ensure that the appeals_office is independent and to develop a plan to prohibit ex_parte communications between appeals officers and other irs employees so that the independence of the appeals_office would not be compromised in response the commissioner issued revproc_2000_43 2000_2_cb_404 modified and superseded by revproc_2012_18 2012_10_irb_455 which was in effect during the appeals_conference in this case revproc_2012_18 sec_2 i r b pincite defines ex_parte_communication as a communication that takes place between any appeals employee and employees of other irs functions without the taxpayer or her representative being given an opportunity to participate in the communication petitioner did not present any evidence of ex_parte communications to the extent petitioner contends ms dunmore’s review of the administrative file containing information from the revenue_agent is an improper ex_parte_communication we disagree see id sec_2 i r b pincite providing an administrative file is not considered an ex_parte_communication there is no evidence that ex_parte communications took place in this case and we find that the settlement officer did not err in refusing to consider the underlying liability cf 125_tc_201 holding a prohibited ex_parte_communication occurred supplemented by tcmemo_2006_151 aff’d 511_f3d_65 1st cir we will also address petitioner’s request at the cdp hearing to have her liability marked uncollectible we review the settlement officer’s administrative determinations regarding nonliability issues for abuse_of_discretion 131_tc_197 supplemented by 136_tc_463 goza v commissioner t c pincite this court does not independently review the taxpayer’s proposed collection alternative our review is limited to determining whether the settlement officer’s decision was arbitrary capricious or without sound basis in law or fact 125_tc_301 aff’d 469_f3d_27 1st cir an appeals officer does not abuse her discretion by rejecting a collection alternative if the taxpayer failed to provide requested financial information within a reasonable_time 138_tc_228 sec_301_6330-1 q a-f3 proced admin regs taxpayers are to provide all relevant information requested by the appeals_office including financial information for consideration of the issues involved in the hearing sec_301_6330-1 proced admin regs the settlement officer requested form 433-a and supporting financial information from petitioner to determine whether the liability was uncollectible the settlement officer provided petitioner with a reasonable_time to provide the requested information which she failed to do at that point the settlement officer determined to sustain the levy an issue is not properly raised at the cdp hearing if the taxpayer requested consideration of the issue but failed to present any evidence relating to the issue after being given a reasonable opportunity to do so id para f q a-f3 in the absence of the necessary financial information the settlement officer did not abuse her discretion in denying a request for the collection alternative to suspend the levy on the basis of the liability’s being currently not collectible see wright v commissioner tcmemo_2012_24 slip op pincite shanley v commissioner tcmemo_2009_17 chandler v commissioner tcmemo_2005_99 in deciding whether the settlement officer abused her discretion in sustaining the notice_of_levy we consider whether she properly verified the requirements of applicable law and administrative procedure have been met considered any relevant issues petitioner raised and determined whether the proposed collection action appropriately balances the need for efficient collection of tax with petitioner’s concerns that the levy action be no more intrusive than is necessary sec_6330 the settlement officer met these three requirements we find that the settlement officer did not abuse her discretion in sustaining the proposed levy for the reasons stated above we sustain respondent’s determination to proceed with the levy in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
